Citation Nr: 0616696	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

FINDINGS OF FACT

1.  The appellant in this case served on active military duty 
from June 1968 to June 1970.  

2.  In a March 2006 decision, the Board remanded the 
appellant's claim for service connection for post-traumatic 
stress disorder and depression so that a videoconference 
hearing before the Board could be scheduled.  

3.  In April 2006, the Board received a letter from the 
appellant requesting withdrawal of this appeal.   

4.  In a separate decision, the Board has vacated its 
decision issued in March 2006.   


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
appellant for the issue of entitlement to service connection 
for post-traumatic stress disorder and depression have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2005).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204 (2005).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).

In this case, the appellant expressly withdrew his appeal 
concerning the issue of entitlement to service connection for 
post-traumatic stress disorder and depression in an April 
2006 written statement.  Consequently, the Board finds that 
the appellant has withdrawn his appeal concerning this issue.  
As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to the issue 
of entitlement to service connection for post-traumatic 
stress disorder and depression.  Hence, the Board finds that 
the appellant has withdrawn his claim as to this issue, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to service 
connection for post-traumatic stress disorder and depression, 
and it is dismissed.    


ORDER

The claim of entitlement to service connection for post-
traumatic stress disorder and depression is dismissed.   




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


